—Judgment, Supreme Court, New York County (Richard B. Lowe, III, J.), rendered March 10, 1992, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree and unlawful imprisonment in the first degree and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years, unanimously affirmed.
While the defendant showed signs of cocaine use when *27arrested, the inculpatory statement in issue was not made until some nine hours later, when defendant clearly was not intoxicated (see, People v Schompert, 19 NY2d 300, 305-306, cert denied 389 US 874), as demonstrated by the arresting officers’ corroboration of some key parts of the statement.
Nor did the trial court err in refusing to instruct the jury that it should consider whether defendant was justified in using physical force to terminate a larceny, there being no reasonable view of the evidence to support a finding (see, People v Padgett, 60 NY2d 142, 144-145) that defendant "reasonably believe[d]” (Penal Law § 35.25; People v Goetz, 68 NY2d 96, 114-115) that the purported larceny had not been completed and that he could prevent the complainant from taking his money by tying her up. Concur — Sullivan, J. P., Rosenberger, Ellerin and Wallach, JJ.